 



Exhibit 10.1
EXECUTION VERSION
OPTION AGREEMENT
This OPTION AGREEMENT (this “Option Agreement”) is made and entered into as of
July 18, 2007 by and between EASTMAN CHEMICAL COMPANY, a Delaware corporation
(“Eastman”), and TERRA INDUSTRIES INC., a Maryland corporation (“Terra”).
Eastman and Terra are sometimes hereinafter referred to individually as a
“Party” and collectively as the “Parties.”
RECITALS
A. Eastman and Terra desire to enter into this Option Agreement to grant to
Eastman the right to acquire the Assets of Terra’s Beaumont Methanol Complex
located in Beaumont, Texas as defined in the Asset Purchase Agreement between
the Parties attached hereto as Exhibit A (the “Asset Purchase Agreement”).
B. The Parties have executed the Asset Purchase Agreement which shall be
effective upon the exercise of the Option, as defined below.
C. The Parties desire to enter into this Option Agreement to set forth their
agreement with respect to the Option, as defined below. Terms used herein and
not otherwise defined shall have the meanings set forth in the Asset Purchase
Agreement.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:
ARTICLE I
OPTION TO PURCHASE
1.1 Grant of Option. Terra hereby grants to Eastman an exclusive and irrevocable
right and option (the “Option”) to purchase all of the rights, title and
interest in the Assets from Terra for the Purchase Price pursuant to the terms
and conditions set forth in the Asset Purchase Agreement.
1.2 Term of Option. The Option shall commence on the date hereof and shall
expire on October 1, 2007 at 12:00 PM CDT (“Option Term”).
1.3 Exercise of Option. Eastman may exercise the Option by giving Terra written
notice at any time during the Option Term, and thereupon this Option Agreement
shall become a valid and binding contract on the Parties to buy and sell the
Assets on the terms described in the Asset Purchase Agreement, and the Asset
Purchase Agreement shall be effective, and shall be valid and binding on the
Parties for all purposes.

 

 



--------------------------------------------------------------------------------



 



1.4 Option Purchase Price and Payment. Simultaneously with the execution of this
Option Agreement, Eastman shall pay to Terra Four Million Nine Hundred Thousand
Dollars ($4,900,000) (the “Option Purchase Price”) by wire transfer of
immediately available same-day funds. If the Option is exercised and the Closing
occurs, then the Option Purchase Price shall be applied to the payment of the
Purchase Price. The Option Purchase Price shall be non-refundable except in the
event that the Option is not exercised by Eastman as a result of a material
breach by Terra of representations, warranties, covenants or agreements
contained herein.
1.5 Specific Performance. Notwithstanding any other provision in this Option
Agreement, Eastman shall have the right to compel specific performance of the
Option and the conveyance of the Assets in accordance with the Option, and to
seek injunctions to prevent breaches. The Parties further acknowledge that a
failure to convey the Assets as provided herein would cause irreparable harm
that could not be satisfied by the payment of money.
ARTICLE II
CLOSING
2.1 Closing of the Assets. The Closing of the purchase of the Assets by Eastman,
and the closing conditions related thereto, shall be as set forth in the Asset
Purchase Agreement.
2.2 Closing Conditions. The conditions to Closing are set forth in the Asset
Purchase Agreement.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Terra hereby represents and warrants to Eastman as follows:
3.1 Asset Purchase Agreement Representations. Terra hereby makes on the date
hereof all of the representations and warranties contained in the Asset Purchase
Agreement.
3.2 Non-Contravention. The execution and delivery by Terra of this Option
Agreement and the consummation of the transactions contemplated hereby will not,
(i) violate or result in a breach of any provision of Terra’s organizational and
governing documents, (ii) result in a default (or give rise to any right of
termination, cancellation or acceleration) under the terms, conditions or
provisions of any material note, bond, mortgage, indenture, license, agreement,
lease or other instrument or obligation to which Terra is a party or by which
Terra or any of the Assets may be bound, or (iii) violate any Law applicable to
Terra, the Facility, the Assets or the Business.
3.3 Authority Relative to this Option Agreement. Terra has the corporate power
and authority to execute and deliver this Option Agreement and to consummate the
transactions contemplated hereby. The execution and delivery by Terra of this
Option Agreement, and the consummation by it of any transactions contemplated
hereby, have been duly authorized and no other corporate proceedings are
necessary with respect thereto. This Option Agreement constitutes a valid and

 

2



--------------------------------------------------------------------------------



 



binding obligation of Terra, enforceable in accordance with its terms, subject
to (i) applicable bankruptcy, insolvency, fraudulent conveyance, fraudulent
transfer, reorganization, moratorium or similar laws relating to creditors’
rights or creditors’ remedies generally; and (ii) general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).
3.4 Consents and Approvals. There is no requirement applicable to Terra to make
any filing with, notification to, or to obtain any permit, authorization,
consent, waiver or approval from, any third party (including any Governmental
Authority) as a condition to the consummation of the transactions contemplated
by this Option Agreement.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF EASTMAN
Eastman hereby represents and warrants to Terra as follows:
4.1 Asset Purchase Agreement Representations. Eastman hereby makes on the date
hereof all of the representations and warranties contained in the Asset Purchase
Agreement.
4.2 Non-Contravention. The execution and delivery by Eastman of this Option
Agreement and the consummation of the transactions contemplated hereby will not,
(i) violate or result in a breach of any provision of the Eastman’s
organizational and governing documents, (ii) result in a default (or give rise
to any right of termination, cancellation or acceleration) under the terms,
conditions or provisions of any material note, bond, mortgage, indenture,
license, agreement, lease or other instrument or obligation to which Eastman is
a party or by which Eastman may be bound, or (iii) violate any Law applicable to
Eastman.
4.3 Authority Relative to this Option Agreement. Eastman has the corporate power
and authority to execute and deliver this Option Agreement and to consummate the
transactions contemplated hereby. The execution and delivery by Eastman of this
Option Agreement and the consummation by it of the transactions contemplated
hereby have been duly authorized by Eastman and no other corporate proceedings
of Eastman are necessary with respect thereto. This Agreement constitutes a
valid and binding obligation of Eastman, enforceable in accordance with its
terms, subject to (i) applicable bankruptcy, insolvency, fraudulent conveyance,
fraudulent transfer, reorganization, moratorium or similar laws relating to
creditors’ rights or creditors’ remedies generally; and (ii) general principles
of equity (regardless of whether enforcement is sought in a proceeding at law or
in equity).
4.4 Consents and Approvals. There is no requirement applicable to Eastman to
make any filing with, notification to, or to obtain any permit, authorization,
consent, waiver or approval from, any third party (including any Governmental
Authority) as a condition to the lawful consummation of the transactions
contemplated by this Option Agreement.
ARTICLE V
ACCESS TO INFORMATION
5.1 Access; Rights During Option Period.
(a) From the date hereof until the expiration or termination of the Option,
Eastman, its Affiliates and their respective agents, servants, employees and
contractors shall have the right to conduct due diligence and investigation of
the Business, the Facility and the

 

3



--------------------------------------------------------------------------------



 



Assets and access to all information relating thereto and the consummation of
the transactions, including, without limitation, having reasonable access during
normal business hours to the Assets, the Facility and the Books and Records
relating thereto, and all agreements relating thereto; provided, that no such
access shall unreasonably interfere with the operation of the Business. For the
avoidance of doubt, Eastman shall not be provided with access to the Methanex
agreements without the express approval of Methanex Methanol Company (which
Terra shall use reasonable efforts to obtain) pursuant to terms and conditions
of the Asset Purchase and Methanol Exclusivity Agreement among Terra, BMC
Holdings Inc. and Methanex Methanol Company. Terra shall enter into negotiations
with Methanex with respect to extending the Services Agreement with Methanex
dated December 15, 2003, but in no event shall such agreement be (i) amended
without Eastman’s prior approval, not to be unreasonably withheld, or
(ii) extended beyond the year 2011.
(b) From the date hereof until the expiration or termination of the Option,
Terra shall conduct, operate and use the Assets only in the usual, regular and
ordinary manner consistent with past practice.
ARTICLE VI
GENERAL PROVISIONS
6.1 Binding Effect. This Option Agreement shall be binding upon each Party, and
its respective successors and assigns.
6.2 Brokers. Neither Party has employed any financial advisor, broker, or finder
or incurred any liability for any financial advisory, brokerage, finder’s or
similar fee or commission in connection with the Business, the Facility, the
Assets or the transactions contemplated by this Option Agreement.
6.3 Notice. Any notice, demand, request, payment, statement or correspondence
provided for in this Option Agreement, or any notice which a Party may desire to
give the other, shall be in writing (unless otherwise expressly provided in this
Option Agreement) and shall be considered duly delivered when received by hand
delivery, first-class mail, facsimile with confirmed receipt, or by overnight
delivery, at the addresses listed below:
To Terra:
Terra Industries Inc.
600 Fourth Street
P.O. Box 6000
Sioux City, IA 51102-6000
Attention: John W. Huey
Facsimile: (712) 233-5586

 

4



--------------------------------------------------------------------------------



 



With a copy to:
Mayer, Brown, Rowe & Maw LLP
71 South Wacker Drive
Chicago, IL 60606-4637
Attention: Richard W. Shepro
Facsimile: (312) 706-8203
To Eastman:
Eastman Chemical Company
100 N. Eastman Road
Kingsport, TN 37660
Attention: Christopher L. Keefer
Facsimile: (423) 229-4137
Each Party shall provide the other Party with all names, addresses, telephone
and facsimile numbers necessary for its performance under this Option Agreement;
and either Party may change the information set forth in this Section 6.3 by
giving written notice to the other Party in the manner prescribed by this
Section.
6.4 No Third Party Beneficiaries. This Option Agreement is for the sole benefit
of Terra and Eastman and shall not be deemed to stipulate any benefit or create
a cause of action for third parties.
6.5 Public Announcements. The Parties shall consult with each other before
issuing any press releases or otherwise making any public statements with
respect to the Option, the Asset Purchase Agreement and the transactions
contemplated hereby and thereby, and subject to any disclosure requirements
under any applicable Law shall not issue any such press release or make any such
public statement without providing reasonable notice to and approved by the
other Party.
6.6 No Waiver. No action or failure to act by any Party shall constitute a
waiver of any right or duty afforded any such Party under this Option Agreement,
nor shall any such action or failure to act constitute an approval of or
acquiescence in any breach thereunder, except as may be specifically agreed in
writing.
6.7 Severability. If any of the provisions, or portions or applications thereof,
of this Option Agreement are held to be unenforceable or invalid by any court of
competent jurisdiction, the validity and enforceability of the remaining
provisions or portions, or applications thereof, shall not be affected thereby.
6.8 Construction. The language used in this Option Agreement is the product of
both Parties’ efforts. Accordingly, each Party irrevocably waives the benefit of
any rule of contract construction that disfavors the drafter of a contract or
the drafter of specific language in a contract.
6.9 Counterparts. This Option Agreement may be executed in any number of
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same agreement.

 

5



--------------------------------------------------------------------------------



 



6.10 Enforcement. This Option Agreement and all documents and instruments
executed in connection herewith shall be construed and enforced in accordance
with and governed by the laws of the State of Delaware, without giving effect to
the conflicts of law principles thereof. This Option Agreement shall be binding
upon the Parties hereto and their respective successors and permitted assigns.
6.11 Entire Agreement. This Option Agreement and all documents and instruments
executed in connection herewith and therewith constitute the entire agreement
among the Parties pertaining to the subject matter hereof and thereof, and
supersede all prior or other contemporaneous agreements and understandings of
the Parties in connection with such subject matter. No covenant or condition not
expressed in this Option Agreement or any document or instrument executed in
connection herewith shall affect or be effective to interpret, change or
restrict this Option Agreement or any such documents or instruments. No
amendment, modification, waiver, termination, rescission, discharge or
cancellation of this Option Agreement or any document or instrument executed in
connection herewith and no waiver of any provision thereof or default thereunder
shall be binding on any party unless in writing and duly executed by the Parties
hereto.
6.12 Expenses. Except as otherwise provided herein, each Party shall bear its
own expenses in connection with this Option Agreement and the transactions
hereby contemplated.
6.13 Assignment. This Agreement and the rights, interests or obligations
hereunder may not be assigned by Eastman or Terra, by operation of law or
otherwise, without the prior written consent of the other Party, not to be
unreasonably withheld. This Agreement shall inure to the benefit of and be
binding upon Eastman, Terra and their respective permitted successors and
assigns.
6.14 Effectiveness of Agreement. This Option Agreement shall be effective as of
the date written above.
[Remainder of Page Left Intentionally Blank; Signature Page Follows]

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Party has caused this Agreement to be executed in its
behalf by its duly authorized representative, all as of the day and year first
above written.

              TERRA INDUSTRIES INC.
 
       
 
  By:   /s/ Douglas M. Stone
 
       
 
  Name:   Douglas M. Stone
 
  Title:   Vice President, Corporate Development and Strategic Planning
 
            EASTMAN CHEMICAL COMPANY
 
       
 
  By:   /s/ Richard A. Lorraine
 
       
 
  Name:   Richard A. Lorraine
 
  Title:   Senior Vice President and Chief Financial Officer

 

7



--------------------------------------------------------------------------------



 



Exhibit A
Asset Purchase Agreement

 

 